DETAILED ACTION
This Office Action is in response to the communication filed on 08/10/2021.
The objections to claims 1 and 7 have been withdrawn in view of amendments of the claims. 
The rejections of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of amendments of the claims.
The rejections of claims 1, and 7-8 under 35 U.S.C. 101 have been withdrawn in view of amendments of the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Herman Paris (Reg. No. 54,359) on 09/08/2021.

1. (Currently Amended) An information processing system comprising:
an authentication platform implemented by one or more information processing apparatuses; and
a service providing server configured to provide one or more usage functions as a service to a client, wherein the authentication platform includes circuitry configured to:
store association information indicating association between service identification information for identifying the service and the one or more usage functions provided as the service;
generate an authorization information in response to a result of a verification of association between the service identification information and the one or more usage functions included in an authorization information generation request being valid; 
transmit the authorization information to the service providing server from which the authorization information generation request is received;
receive a verification request including the service identification information, the one or more usage functions, and the authorization information from the service providing server;

send a result of verifying the validity of the association between the service identification information and the one or more usage functions included in the verification request to the service providing server from which the verification request is received.
2. (Currently Amended) The information processing system of claim 1, wherein when [[an]]the authorization information generation request including the service identification information and the one or more usage functions is received, the circuitry is further configured to:
2Docket No.: 19RT-047App. No.: 16/726,473verify [[the]] validity of association between the service identification information and the one or more usage functions included in the authorization information generation request based on the stored association information
3. (Currently Amended) The information processing system of claim 1, wherein when a[[n]] second authorization information generation request including the service identification information, service secret information, and the one or more usage functions is received, the circuitry is further configured to:
verify [[the]] validity of association between the service identification information, the service secret information, and the one or more usage functions included in the second authorization information generation request based on the stored association information;
generate [[the]]a second authorization information when a result of [[the]] verification of [[the]] association between the service identification information, the service secret information, and the one or more usage functions included in the second authorization information generation request is valid; and
transmit the second authorization information to the service providing server from which the second authorization information generation request is received.

define a relation between a first service and a second service in relation definition information;
generate authorization information for the second service defined to have the 3Docket No.: 19RT-047App. No.: 16/726,473relation with the first service when the first service has been verified as valid; and
transmit the authorization information generated for the second service to the second service.
7. (Currently Amended) An authentication platform, implemented by one or more information processing apparatuses, the authentication platform comprising circuitry configured to store, in a memory, association information indicating association between one or more usage functions provided by a service providing server to a client as a service and service identification information of the 4Docket No.: 19RT-047App. No.: 16/726,473service;
generate an authorization information in response to a result of a verification of association between the service identification information and the one or more usage functions included in an authorization information generation request being valid; 
transmit the authorization information to the service providing server from which the authorization information generation request is received;
receive a verification request including the service identification information, the one or more usage functions, and the authorization information from the service providing server;
verify validity of association between the service identification information and the one or more usage functions included in the verification request based on the stored association information to verify validity of the authorization information; and
send a result of verifying the validity of the association between the service identification information and the one or more usage functions included in the verification request to the service providing server from which the verification request is received.
8. (Currently Amended) A method performed by an authentication platform, the method comprising:
storing, in a memory, association information indicating association between one or more usage functions provided by a service providing server to a client as a service and service identification information of the service;
generating an authorization information in response to a result of a verification of association between the service identification information and the one or more usage functions included in an authorization information generation request being valid; 
transmitting the authorization information to the service providing server from which the authorization information generation request is received;
receiving a verification request including the service identification information, the one or more usage functions, and the authorization information from the service providing server;
verifying validity of association between the service identification information and the one or more usage functions included in the verification request based on the stored association information to verify validity of the authorization information; and
sending a result of verifying the validity of the association between the service identification information and the one or more usage functions included in the verification request to the service providing server from which the verification request is received.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "generate an authorization information in response to a result of a verification of association between the service identification information and the one or more usage functions included in an authorization information generation request being valid; transmit the authorization information to the service providing server from which the authorization information generation request is received; receive a verification request including the service identification information, the one or more usage functions, and the authorization information from the service providing server; verify validity of association between the service identification information and the one or more usage functions included in the verification request based on the stored association information to verify validity of the authorization information" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 7: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of 
Regarding independent claim 8: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 8: "generating an authorization information in response to a result of a verification of association between the service identification information and the one or more usage functions included in an authorization information generation request being valid; transmitting the 
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752.  The examiner can normally be reached on M-F 9:00AM -5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIE C. LIN/Primary Examiner, Art Unit 2436